In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 15‐3692 
UNITED STATES OF AMERICA, 
                                                         Plaintiff‐Appellee, 

                                      v. 

SALLY IRIRI, 
                                                     Defendant‐Appellant. 
                        ____________________ 

           Appeal from the United States District Court for the 
                      Western District of Wisconsin. 
           No. 3:15‐cr‐00038‐jdp‐1 — James D. Peterson, Judge. 
                        ____________________ 

         ARGUED MAY 27, 2016 — DECIDED JUNE 9, 2016 
                  ____________________ 

    Before  POSNER  and  FLAUM,  Circuit  Judges,  and  ALONSO, 
District Judge.* 
   POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
federal  wire  fraud,  18  U.S.C.  § 1343,  was  sentenced  to  120 
months  in  prison  (the  statutory  maximum  is  twice  that—20 
years), and appeals. 


* Of the Northern District of Illinois, sitting by designation. 
2                                                      No. 15‐3692 


    Over a period of approximately  20 months  from 2013 to 
2015  she  and  her  accomplices  defrauded  a  number  of  per‐
sons  in  the  United  States  and  Canada  whom  they  had  met 
on  dating  websites.  The  schemers  had  created  fake  profiles 
on  legitimate  Internet  dating  services  and  posing  as  their 
fake profiles had developed close relationships with and ex‐
pressed  strong  romantic  emotions  for  persons  whom  they 
proceeded to defraud in a variety of ways, as by persuading 
them  to  wire  money  to  bank  accounts  controlled  by  the 
schemers to help their fictitious selves deal with equally fic‐
titious  personal  tragedies  or  take  advantage  of  fictitious 
money‐making  opportunities.  As  in  United  States  v.  Jackson, 
95  F.3d 500, 507 (7th Cir. 1996), the schemers,  including the 
defendant,  “repeatedly  victimiz[ed]  some  of  the  same  peo‐
ple” by hitting them up for money again and again. 
     At sentencing the district judge focused on 21 of the de‐
fendant’s  victims  who  had  either  dealt  personally  with  her 
or  transferred  money  to  her  accounts,  and  who  had  lost  a 
total  of  some  $2.2  million.  At  the  time  of  sentencing  these 
victims ranged in age from 47 to 71. Fourteen submitted vic‐
tim‐impact statements, where  we read, for example,  in four 
of  them:  (1)  “the  emotional  and  mental  anguish  they  have 
caused me was so profound that I attempted to kill myself to 
make  everything  go  away.”  (2)  “I  had  invested  a  large 
amount  of  money  into  retirement  accounts  and  was  able  to 
live  a  comfortable  life.  As  of  today—I  have  No  retirement. 
No savings. No money.” (3) “Besides the monetary implica‐
tions for my planned retirement I think the worst issue is the 
[e]ffect on my emotional health. It has been a terrible blow to 
my self‐esteem and I suffer bouts of depression and general‐
ized anxiety. I have been unable to share the burden of this 
No. 15‐3692                                                            3 


mistake I’ve made with any of my family.” (4) “There is not 
a day that goes by that I don’t think about this.” 
    At sentencing a federal judge is required to compute the 
defendant’s  guidelines  range  though  not  required  to  give  a 
sentence within that range, as distinct from having to give a 
sentence within the statutory sentencing range. After various 
adjustments  the  defendant’s  guidelines  range  was  deter‐
mined to be 78 to 97 months. One of the adjustments was the 
judge’s  decision  to  add  a  two‐level  vulnerable‐victim  en‐
hancement.  U.S.S.G.  § 3A1.1(b)(1).  Had  it  not  been  for  that 
enhancement the guidelines range would have been only 63 
to  78  months.  Section  3A1.1(b)  of  the  guidelines  requires  a 
vulnerable‐victim  enhancement  if,  as  explained  in  the  Sen‐
tencing Commission’s commentary on the rule, the victim of 
a  defendant’s  crime  is  “unusually  vulnerable  due  to  age, 
physical or mental condition, or … is otherwise particularly 
susceptible  to  the  criminal  conduct,”  and  the  defendant 
“knows or  should  have  known  of the  victim’s  unusual vul‐
nerability.” U.S.S.G. § 3A1.1 Application Note 2. 
    “Elderly victims satisfy the requirements of § 3A1.1(b)(1), 
especially when their financial investments and financial se‐
curity  are  at  issue.”  United  States  v.  Sims,  329  F.3d  937,  944 
(7th Cir. 2003). The elderly are a frequent target of scammers 
and frequently qualify as vulnerable victims. See, e.g., United 
States  v.  Sullivan,  765  F.3d  712,  717  (7th  Cir.  2014);  United 
States v. Rumsavich, 313 F.3d 407, 411–14 (7th Cir. 2002). 
    The  judge  didn’t  stop  with  the  guidelines  enhancement, 
however; deeming it inadequate given the gravity of the de‐
fendant’s  defrauding  of  her  21  victims,  he  sentenced  her  to 
10  years  in  prison—23  months  above  the  top  of  her  guide‐
4                                                       No. 15‐3692 


lines range, which was, as noted above, 97 months including 
the vulnerable‐victim enhancement. 
    The  defendant  objects  to  that  enhancement  but  to  noth‐
ing else in the sentence, such as the conditions of supervised 
release  that  the  judge  imposed,  the  restitution  that  he  or‐
dered, or even the 23 months that the judge added to the top 
of the defendant’s guidelines range. Although the victim of a 
scheme  to  defraud  is  likely  to  be  vulnerable—that  is,  defi‐
cient  in  the  experience,  common  sense,  or  support  group 
that  prevents  most  people  from  falling  victim  to  scam  art‐
ists—the  guideline enhancement is limited  to  the “unusual‐
ly”  vulnerable  victim.  But  that  is  an  accurate  description  of 
the  defendant’s  victims,  or  at  least  of  many  of  them.  Age, 
lack  of  sophistication,  and  personal  loss  (one  was  a  widow 
and another had lost his entire family) on the part of the vic‐
tims,  coupled  with  the  defendant’s  skillful  employment  of 
electronic  media,  rendered  her  targets  helpless—proof  they 
were  unusually  vulnerable.  Her  own  lawyer  described  her 
conduct as brazen. As in United States v. Sullivan, supra, 765 
F.3d  at  717,  the  defendant  targeted  elderly  and  unsophisti‐
cated  people—and  admitted  to  the  police  that  she’d  been 
advised  to  concentrate  on  people  who  were  vulnerable  and 
wanted  someone  to  listen  to  them.  Her  lawyer  said  at  the 
sentencing  hearing  that  his  client  had  targeted  people  “be‐
cause they were older and had money.” As in United States v. 
Christiansen,  594  F.3d  571,  575  (7th  Cir.  2010),  “she  became 
intimately  familiar  with  her  marks  before  she  let  them  con‐
tinue in her  scheme because she wanted to  ensure she  only 
preyed upon the most vulnerable.” 
   The  district  judge  emphasized  that  the  defendant  had 
“targeted  people  of  a  certain  age  and  older,  …  some  …  as 
No. 15‐3692                                                             5 


old as 71 or 66, and so … they were arguably vulnerable by 
virtue  of  the[ir]  age.  But  I  think  that  the  whole  point  of  the 
conduct here was to identify people who were vulnerable for 
many reasons,” such as “because they were lonely or … per‐
haps  unsophisticated  about  the  use  of  Internet  communica‐
tions as a means of perpetrating scams. So I think that in fact 
all of the victims here in this case were chosen because they 
were particularly vulnerable.” 
    The  sentencing  judge  cannot  be  criticized  for  adding  al‐
most two years to the top of the defendant’s guidelines sen‐
tence.  Not  only  is  a  federal  judge  not  bound  to  give  a  sen‐
tence  within  the  applicable  guidelines  range;  he  is  not  per‐
mitted to  do so  without first considering the sentencing  fac‐
tors in 18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 
38, 49–50  (2007). One  factor  is the need for the sentence “to 
afford  adequate  deterrence  to  criminal  conduct.” 
§ 3553(a)(2)(B).  The  scheme  in  which  the  defendant  partici‐
pated  was  extremely  lucrative,  and  even  if  the  slogan  at‐
tributed (probably incorrectly) to P. T. Barnum that “There’s 
a sucker born every minute” is an exaggeration, it is obvious 
that in this nation of 324 million people a very large number 
of  persons  are  unusually  vulnerable  to  scams,  a  fact  that 
magnifies  the  prospective  profits  of  the  scammers  (unless 
there are too many of them). 
    The  richer  the  potential  criminal  haul,  the  greater  the 
need  for  long  sentences  even  if  one  acknowledges  as  one 
must  that  many  criminals  have  very  high  discount  rates, 
which means they attach little importance to costs or benefits 
likely  to  be  realized  only  in  what  they  consider  the  far  fu‐
ture, such as during the second half of a 10‐year prison sen‐
tence.  That’s  likely  to  make  them  difficult  to  deter  even  by 
6                                                      No. 15‐3692 


the threat or imposition of long sentences. But there will be 
some  deterrence;  and  anyway  deterrence  is  only  one  of  the 
sentencing factors in section 3553(a); another is the need for 
the sentence “to protect the public from further crimes of the 
defendant”  by  incapacitating  him  or  (in  this  case)  her. 
§ 3553(a)(2)(C). That is of particular importance in the case of 
crimes of fraud, because perpetrators of fraud do not age out 
of criminal activity the way violent criminals, such as mem‐
bers  of  drug  gangs,  are  apt  to  do.  Ten  years  from  now  the 
defendant  will  be  no  less  capable  of  fraudulent  scheming 
than she was when she committed the crimes for which she 
has been sentenced. 
    Granted,  she  is  likely  to  be  deported  upon  her  release 
from  prison,  because  she  is  not  an  American  citizen  (she  is 
Nigerian, and almost certain to be deported to Nigeria). Yet, 
deportation may not prevent her from continuing to prey on 
Americans.  The  district  judge  observed  that  “there  might 
now  be  some  barriers  to  opening  a  United  States  bank  ac‐
count  from  Nigeria  or  sending  money  to  Nigeria,  but  why 
do  you  [the  defendant’s  lawyer]  say  that  no  one  will  deal 
with Ms. Iriri after this? She’s still very articulate, a talented 
writer. She will have the skills that she put to such use so ef‐
fectively in this case, she’ll still have those skills. She can … 
do the same thing from Nigeria. … And so I think that one 
of the things that I have to do is protect the public for a par‐
ticularly long period of time, because I think that Ms. Iriri’s 
skills  will  endure  beyond whatever term of  imprisonment  I 
impose. And I think that she will, even from Nigeria, repre‐
sent an ongoing risk to the [American] public that she could 
perpetrate another similar fraud. And so I think that I have 
to  pay  some  attention  to  protecting  the  public,  and  I  also 
think that the crime that Ms. Iriri perpetrated was a particu‐
No. 15‐3692                                                       7 


larly serious one that I don’t think is really fully reflected in 
the  guidelines.”  And  regarding  his  upward  departure  from 
the  guidelines  range  he  explained  that  “the  impact  on  the 
victims, although considered under the guidelines to the ex‐
tent  that  the  guidelines  contemplate  vulnerable  victims  … 
doesn’t  actually  fully  appreciate  or  really  contemplate  the 
specific  emotional  and  financial  impact  on  the  victims,  and 
so  that  is  the  basis  for  my  departure  from  the  guideline 
range.” 
   The judgment of the district court is 
                                                        AFFIRMED.